DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is made of information disclosure statement(s) filed 23 April 2021 and 4 October 2022, respectively.
Response to Amendment
Acknowledgment is made of Applicant arguments/Remarks made in amendment in which the following is noted: claims 1, 2, 9, 16, 17, 22, 23, and 30 are amended and claims 3, 6 – 7, 11- 15, 19 – 20, and 26 – 29 are cancelled. Claims 1 – 2, 4, 5, 8 – 10, 16 – 18, 21 – 25, and 30 are currently pending and an Office action on the merits follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 2, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JONES et al; (Publication number: US 2016/0225192 A1), hereafter Jones, in view of Yasukawa et al; (Patent number; US 5, 977, 935), hereafter Yasukawa.

Regarding claim 1:
	Jones discloses a head mounted display system for use in surgical applications (Jones ABSTRACT; Figure 9), comprising: 
 	a head mounted display configured to be worn by a surgeon (Jones Figure 1 100 and Figure 9 600);
 	 a tracker configured to track head gesture inputs by said surgeon (Jones Figure 9 motion sensor 604; [0047]); and 
 	a computer coupled to said head mounted display and said tracker (Jones Figure 9 computer 620 coupled to HMD 600 including sensor 604), and configured to: 
 	display an image related to a surgical procedure via said head mounted display (Jones Figure 10 – 11 illustrate virtual display panels displaying images related to a procedure); and 
 	receive a head gesture input from said tracker, and apply said head gesture input to perform a first action on said head mounted display system when said head mounted display system is in a first mode (Jones [0068] and Figure 10 discloses a full-screen operational mode which relies on the surgeon looking down below a first pitch threshold in order to display a full screen virtual display 710), and perform a second action on said head mounted display system when said head mounted display system in in a second system mode, wherein said first action is different from said second action (Jones Figure 11 and [0071 – 0073] discloses a second operation mode, different from the full screen mode, where the surgeons tilts head between the first pitch threshold and a second pitch threshold such that the user may view secondary virtual display panels 720, 722, and 724)
	Jones does not disclose the system comprising a footswitch configured to detect foot motion input by said surgeon, the said computer coupled to said footswitch and further configured to: receive, in association with said head gesture, a foot motion input from said footswitch, and apply said head gesture input received in association with said foot motion input to perform the claimed actions.
	However, Yasukawa discloses a head-mounted image display device and data processing apparatus including the same. More particularly, Yasukawa discloses a first operation corresponding to specifying any of a large number of virtual subscreen 5 when the operator stamps on a foot switch 4 that acts as a trigger input means (Yasukawa Figure 1 4 and Col 12 lines 32 - 56; see also Figure 6) and further discloses moving the specified subscreen (Yasukawa Col 12 line 57 – Col 13 line 7; see also Figure 7). Yasukawa discloses the footswitch 4 along with head mounted display device 2 is connected to computer 3 (see Figure 1 and Col 10 lines 57 - 65)
	It would have been obvious therefore to modify the system of Jones to further include a footswitch configured to detect foot motion input by said surgeon, the said computer coupled to said footswitch and further configured to: receive, in association with said head gesture, a foot motion input from said footswitch, and apply said head gesture input received in association with said foot motion input to perform the claimed actions, as claimed. Those skilled in the art would appreciate the ability to ensure the user appropriately interacts with the user interface while allowing the user’s hands to operate freely.


Regarding claim 2:
	Jones (in view of Yasukawa) discloses the system of claim 1, wherein said tracker is configured to track said head gesture inputs by tracking said head mounted display (Jones Figure 9 motion sensor 604 included with HMD).
Regarding claim 17:	
	Claim 17 is similarly rejected for those reasons discussed above in claim 1.

 
Claim(s) 4, 5, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al; (Publication number: US 2016/0225192 A1), hereafter Jones, in view of Yasukawa et al; (Patent number; US 5, 977, 935), hereafter Yasukawa, and in view of De Luca et al; (Patent number: US 6, 559, 813 B1), hereafter De Luca.

Regarding claim 4:
	Jones (in view of Yasukawa) does not disclose the system of claim 1, further comprising a shutter coupled to said head mounted display, wherein said head mounted display is at least partially transparent where said shutter is open and said head mounted display is substantially opaque where said shutter is closed.
	However, De Luca discloses selective real image obstruction in a virtual reality display apparatus and method. More specifically, De Luca discloses an image obstruction means 860 which is configured to selectively modify the transparency of the virtual reality display device from transparent to opaque under the control of manual input (see De Luca Col 8 lines 17 – 28; and Figures 7 and 14 – 15).
	It would have been obvious to further modify Jones (in view of Yasukawa) wherein said head mounted display is at least partially transparent where said shutter is open and said head mounted display is substantially opaque where said shutter is closed, as claimed. Those skilled in the art would appreciate enhancing the viewing of virtual reality images by providing a dark background free of real images, while enabling virtual reality images to be viewed along with a real image (De Luca Col 8 lines 39 – 43).
Regarding claim 5:
	Jones (in view of Yasukawa and De Luca) discloses the system of claim 4, wherein one of said first action and said second action controls the shutter (disclosed in combination when manual input is directed to an image obstruction means 860; see Figure 7 De Luca).

Regarding claim 18:
	Claim 18 is similarly rejected for those reasons discussed above in claim 4.







Claim(s) 8 – 10, 21 - 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JONES et al; (Publication number: US 2016/0225192 A1), hereafter Jones, in view of Yasukawa et al; (Patent number; US 5, 977, 935), hereafter Yasukawa, and in view of Nazareth et al; (Publication number: US 2017/0273549 A1), hereafter Nazareth.

Regarding claim 8:
	Jones (in view of Yasukawa) does not disclose the system of claim 1, further comprising: a camera system configured to acquire said image, an illumination system configured to operate with said camera system, and a positioning mechanism selected from group consisting of: a camera head positioner, and a robotic arm.
	However, Nazareth discloses portable surgical methods, systems, and apparatus. More specifically, Nazareth discloses a stand 112 which supports a light source 116 and camera 118 and may be configured to serve the needs of a medical procedure (Nazareth [0015]; [0022 – 0023]). Further, Nazareth discloses the stand 112 be me robotically positioned based on instructions received from the operator (Nazareth [0020] and Figure 1; stand 112 is a robotic stand which includes an arm).
	It would have been obvious to further modify Jones (in view of Yasukawa) to include: a camera system configured to acquire said image, an illumination system configured to operate with said camera system, and a positioning mechanism selected from group consisting of: a camera head positioner, and a robotic arm, as claimed. Those skilled in the art would appreciate the ability to allow a doctor easily control medical equipment, thereby reducing the need for other operators in the medical environment.

Regarding claim 9:
	Jones (in view of Yasukawa and Nazareth) discloses the system of claim 8, wherein at least one of said first action and second action is selected from the group consisting of: controlling properties of said image displayed via said head mounted display, controlling said camera system, controlling said illumination system, and controlling said positioning system (Jones Figures 10 and 11; Nazareth [0020][0022  0023]).

Regarding claim 10:
 Jones (in view of Yasukawa and Nazareth) discloses the system of claim 9, wherein controlling said properties of said image displayed via said head mounted display system comprises an action selected from the group consisting of: selecting content of said image, zooming in and zooming out, scrolling between at least two virtual screens, displaying a picture in picture (PIP), displaying an overlap on a live image, centering said image, displaying a menu, navigating a menu, and controlling a region of interest of said image (Jones Figure 10 – 11; and [0070 - 0072]).

Regarding claim 21:
	Jones (in view of Yasukawa) does not disclose the method of claim 17, further comprising illuminating a surgical field with an illumination system configured with said head mounted display system, and acquiring said image of said illuminated surgical field using a camera system configured with said head mounted display system.
	However, Nazareth discloses portable surgical methods, systems, and apparatus. More specifically, Nazareth discloses a stand 112 which supports a light source 116 and camera 118 and may be configured to serve the needs of a medical procedure (Nazareth [0015]; [0022 – 0023]). Further, Nazareth discloses the stand 112 be me robotically positioned based on instructions received from the operator (Nazareth [0020] and Figure 1; stand 112 is a robotic stand which includes an arm).
	It would have been obvious to further modify Jones (in view of Yasukawa) to include illuminating a surgical field with an illumination system configured with said head mounted display system, and acquiring said image of said illuminated surgical field using a camera system configured with said head mounted display system, as claimed. Those skilled in the art would appreciate the ability to allow a doctor easily control medical equipment, thereby reducing the need for other operators in the medical environment.

Regarding claim 22:
	Jones (in view of Yasukawa and Nazareth) discloses the method of claim 21, further comprising controlling a position of said camera system for acquiring said image via a positioning mechanism selected from the group consisting of: a camera head positioner and a robotic arm (Nazareth [0020] and Figure 1; stand 112 is a robotic stand which includes an arm).

Regarding claim 23:
	Claim 23 is similarly rejected for those reasons discussed above in claim 9.
Regarding claim 24:
	Claim 24 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 25:
	Jones (in view of Yasukawa and Nazareth) discloses the method of claim 23, wherein controlling said camera system comprises performing an action selected from the group consisting of: selecting a camera for acquiring said image, and controlling a position and orientation of said camera system (Nazareth [0020][0022-0023]).


Claim(s) 16 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over  JONES et al; (Publication number: US 2016/0225192 A1), hereafter Jones, in view of Yasukawa et al; (Patent number; US 5, 977, 935), hereafter Yasukawa, in view of ZIRAKNEJAD et al; (Publication number: US 2020/0038120 A1), hereafter Ziraknejad.

Regarding claim 16:
	Jones (in view of Yasukawa) does not disclose the system of claim 1, wherein said computer is further configured to display a menu overlaid on said image on said head mounted display, said computer displaying a first menu in said first system mode and displaying a second menu in said second system mode.
	However, Ziraknejad discloses methods and systems for touchless control of surgical environment. More particularly, Ziraknejad discloses an IDU display device 16 integrated into AR head set 40 which may project one or more control menu 17 (the one or more control menus includes at least first and second menus 17) that are overlaid on the main display 12D, as illustrated in Figure 1C. Such control menus 17 may be configured for touchless control of various medical equipment (Ziraknejad [0034]).
	Therefore, it would have been obvious to further modify Jones (in view of Yasukawa) wherein said computer is further configured to display a menu overlaid on said image on said head mounted display, said computer displaying a first menu in said first system mode and displaying a second menu in said second system mode (the one or more control menus 17 displayed in both modes), as claimed. Those skilled in the art would appreciate the ability to perform touchless control of the medical equipment, thereby preserving a sterilized operating theater.

Regarding claim 30:
	claim 30 is similarly rejected for those reasons discussed above in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIHIR K RAYAN/Primary Examiner, Art Unit 2623